Citation Nr: 0428014	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  00-23 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for patello-femoral 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for patello-femoral 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to a compensable rating for hearing loss of 
the left ear.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to May 
1969, and from July 1974 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which increased the veteran's rating to 10 
percent for his left knee disability (he appeals for a higher 
rating), denied a rating in excess of 10 percent for his 
right knee disability, and denied a compensable rating for 
his left ear hearing loss.  

The Board notes that the veteran had initially requested a 
Travel Board hearing, but that he subsequently withdrew his 
request in November 2001.  38 C.F.R. § 20.704(e) (2003).

The Board also notes that in an August 2003 rating decision, 
the RO granted the veteran's claim for entitlement to a total 
(100 percent) compensation rating based on individual 
unemployabilty, effective from October 24, 2002.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected right knee disability is 
manifested by patello-femoral degenerative arthritis, full 
extension and limitation in the last 20 degrees of flexion of 
the knee, tenderness along the medial joint line, minor varus 
deformity, and slight instability, which necessitates the use 
of a knee brace.  

3.  The veteran's left knee disability is manifested by 
patello-femoral degenerative arthritis, minor varus 
deformity, and tenderness along the medial joint line; there 
is no appreciable limitation of motion, instability or 
subluxation. 

4.  The average puretone decibel losses and speech 
discrimination percentages from the April 2003 VA audiometric 
testing convert to Roman numeral level I hearing in the right 
ear and level I hearing in the left ear, pursuant to 
designations set forth in 38 C.F.R. § 4.85, Table VI.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patello-femoral degenerative arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2003) 

2.  The criteria for a separate rating for slight instability 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.71a, Diagnostic Code5257 (2003); VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).    

3.  The criteria for a rating in excess of 10 percent for 
patello-femoral degenerative arthritis of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2003).   

4.  The criteria for the assignment of a compensable rating 
for left ear hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2000 rating decision; the October 
2000 Statement of the Case; the March 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for increased ratings for 
patello-femoral degenerative arthritis of the left and right 
knees; and for a compensable rating for left ear hearing 
loss, and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated September 2003 and July 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for increased ratings for patello-femoral degenerative 
arthritis of the left and right knees, and for a compensable 
rating for left ear hearing loss, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in January 2000, months before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the January 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for increased 
ratings for patello-femoral degenerative arthritis, and a 
compensable rating for left ear hearing loss, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and afforded the veteran VA examinations. In 
addition, as noted above, the RO contacted the veteran by 
September 2003 and July 2004 letters and asked him to 
identify all medical providers who treated him for hearing 
loss and patello-femoral degenerative arthritis of the knees.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
July 1999 and April 2003.  The VA also treated the veteran on 
an outpatient basis.  The Board finds that the VA 
examinations and outpatient reports provide sufficient 
findings upon which to rate the veteran's disabilities.  
There is no duty to provide another examination or medical 
opinion.  Id.
  
As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran served on active duty from August 1959 to May 
1969, and from July 1974 to April 1985.  An April 1985 RO 
rating decision granted service connection for patello-
femoral degenerative arthritis of both knees, with an 
evaluation of 10 percent in the right knee and a 
noncompensable rating in the left knee.  The veteran was also 
service connected for high frequency hearing loss of the left 
ear with a noncompensable rating.  

The veteran filed claims for increased ratings in April 1999.  
He underwent a VA examination in July 1999.  The audiologic 
examination showed that the veteran had an average decibel 
loss of 34 in the left ear, and speech discrimination scores 
were 100 percent.  The orthopedic examination revealed that 
both of the veteran's knees were tender.  He could flex his 
left knee to 140 degrees and extend it to zero degrees.  The 
right knee was especially tender.  He experienced marked pain 
on flexion to 110 degrees.  There was no indication of 
instability in either knee.  

Based on the July 1999 VA examinations, the RO increased the 
veteran's left knee rating to 10 percent, and denied 
increased ratings for the veteran's right knee and for left 
ear hearing loss. 

At the veteran's more recent examination of April 2003, he 
reported that his knees give out on him, causing him to fall.  
He wears a brace on his right knee.  Despite the difficulty, 
he is able to walk 2.5 mils a day (though he states he would 
not be able to do this without the brace).  He has had to 
give up hunting, bowling, golf, and working on an old car 
because he cannot kneel down to do repairs.  He also cannot 
squat or climb, and he has difficulty with stairs.  Upon 
examination, the right knee showed evidence of a previous 
arthroscopic surgery.  He was fully able to extend the knee 
and there was no ligament laxity.  He was limited in the last 
20 degrees of flexion.  The left knee fully flexes.  The 
clinician diagnosed him with degenerative joint disease, not 
of systemic variety.  He also noted that right knee 
instability caused the veteran to wear a brace, that he 
showed some early arthritis of the left knee as well as 
tenderness along the medial joint line.  X-rays of the knees 
revealed minor varus deformities of both knees with 
degenerative changes otherwise noted commensurate with the 
veterans' age.  Minor osteophyte formations were noted about 
the distal femurs.  An MRI of the right knee showed a tear in 
the medial meniscus mid to posteriorly.  

The veteran's audiometric examination showed that his left 
ear pure thresholds at 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 25, 20, 55, and 60 decibels, 
respectively.  Speech recognition scores were 94 percent for 
the left ear.  
 
Laws and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  The 
next highest rating of 20 percent is only warranted when the 
veteran experiences moderate subluxation or lateral 
instability.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

The 10 and 20 percent evaluations based on X-ray evidence 
noted above may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).    

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Analysis

Patello-femoral degenerative arthritis 
The veteran is currently rated at 10 percent in each knee for 
patello-femoral degenerative arthritis.  The July 1999 VA 
examination showed that both of his knees were tender.  He 
could flex his left knee to 140 degrees and extend it to zero 
degrees.  He experienced marked pain on flexing his right 
knee to 110 degrees.  There was no indication of instability 
in either knee.  

At the veteran's more recent examination of April 2003, he 
reported that his knees give out on him, causing him to fall.  
It was noted that he wore a brace on his right knee.  
Nonetheless, history included the ability to walk 2.5 mils a 
day.  He had almost full range of movement in both knees, 
being limited by pain only in the last 20 degrees of flexion 
in the right knee.  The clinician noted that there was no 
ligament laxity.  X-rays of the knees minor varus deformities 
of both knees with degenerative changes otherwise noted 
commensurate with the veterans' age.  The clinician diagnosed 
the veteran with degenerative joint disease, not of systemic 
variety.  In doing so, the clinician did not report any 
instances of flare-ups, incoordination, or excess 
fatigability.

The veteran's service-connected right knee disability is 
manifested by patello-femoral degenerative arthritis, 
limitation in the last 20 to 30 degrees of flexion of the 
knee, tenderness along the medial joint line, and minor varus 
deformity.  It is apparent that he has occasional pain 
associated with arthritis of the right knee and slight 
noncompensable limitation of flexion of the right knee, and 
no limitation of extension, which does not support a rating 
in excess of 10 percent under 38 C.F.R. § 5003-5261, 5261.  
However, VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  The 
Board also finds that, while the most recent examinations 
noted above did not show any objective clinical findings 
consistent with instability or subluxation of the right knee; 
knee ligaments have been reported as stable on both sides, 
the most recent examiner did note that the veteran wore a 
right knee brace, apparently because of a history of some 
falls due to instability.  The Board finds that the evidence 
is at least in equipoise as to whether the veteran has slight 
instability of the right knee.  Thus, the evidence supports 
the assignment of separate 10 percent ratings for arthritis 
with noncompensable limitation of motion and slight 
instability of the right knee.  

The veteran's arthritis with limitation of motion of the 
right knee disability does not warrant an evaluation in 
excess of 10 percent, even with consideration of sections 
4.40 and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  The Board finds that right knee 
symptoms, including pain, are adequately addressed and 
contemplated by the 10 percent evaluation under Diagnostic 
Codes 5003, 5260, 5261.  As stated, the evidence does not 
show that the veteran's pain results in additional limitation 
of motion that more nearly approximates limitation of flexion 
to 30 degrees (Diagnostic Code 5260) or limitation of 
extension to 10 degrees (Diagnostic Code 5261).  That is, 
there is no evidence of additional loss of motion due to pain 
or flare-ups of pain supported by objective findings, or 
weakness, fatigue, incoordination or flare-ups of these 
symptoms, which result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent.  
Thus, the Board finds that the veteran's current 10 percent 
evaluation appropriately addresses his symptoms (with slight 
instability being separately rated as 10 percent), and an 
evaluation in excess of 10 percent under Diagnostic Codes 
5260 or 5261, including consideration of sections 4.40, 4.45 
and 4.59, is not warranted.  DeLuca, 8 Vet. App. at 202.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  However, as noted above, there is no medical evidence 
of compensable limitation of extension and flexion is clearly 
not limited to a degree that would support a rating in excess 
of 10 percent, even with consideration of pain, as defined by 
the applicable range of motion codes (5260 and 5261). 

As to the veteran's left knee disability, the relevant 
medical evidence shows that it is manifested by patello-
femoral degenerative arthritis, minor varus deformity, and 
tenderness along the medial joint line.  The current 10 
percent rating takes into account the arthritis and any 
painful, noncompensable limitation of motion that may be 
present.  There is no objective evidence of instability or 
subluxation of the left knee and the veteran does not wear a 
brace on the left side.  Thus, a separate 10 percent rating 
is not warranted under VAOPGCPREC 9-98;  VAOPGCPREC 23-97.  

There is no evidence of additional loss of motion due to pain 
or flare-ups of pain supported by objective findings, or 
weakness, fatigue, incoordination or flare-ups of these 
symptoms, which result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent 
for the veteran's left knee disability.  Thus, the Board 
finds that the veteran's current 10 percent evaluation 
appropriately addresses his symptoms and an evaluation in 
excess of 10 percent under Diagnostic Codes 5260 or 5261, 
including consideration of sections 4.40, 4.45 and 4.59, is 
not warranted.  DeLuca, 8 Vet. App. at 202.

As with the right knee, the veteran's arthritis of the left 
knee is not manifested by compensable compensable limitation 
of extension and flexion is clearly not limited to a degree 
that would support a rating in excess of 10 percent, even 
with consideration of pain, as defined by the applicable 
range of motion codes (5260 and 5261).  Thus, separate 
ratings under Diagnostic Code 5260 (limitation of flexion) 
and Diagnostic Code 5261 (limitation of extension) are not 
warranted under   VAOPGCPREC 9-2004.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for a left knee disability, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for patello-
femoral degenerative arthritis of the left knee must be 
denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 
Hearing Loss
In the present case, the veteran's service-connected left ear 
hearing loss is currently rated zero percent.  The next 
higher rating of 10 percent is warranted only if the degree 
of the veteran's hearing loss meets the criteria in Tables 
VI, VIa, and VII of 38 C.F.R. § 4.85.  A clear preponderance 
of the evidence of record is against the assignment of a 
compensable rating for the veteran's service-connected left 
ear hearing loss.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The most recent VA 
audiometric examination in April 2003 reveals an average 
puretone decibel threshold of 40 in the left ear.  Speech 
discrimination tests show 94 for the left ear.  When using 
these objective values in conjunction with 38 C.F.R. § 4.85, 
Table VI it is revealed that the veteran has level I hearing 
for the left ear.  Pursuant to 38 C.F.R. § 4.85(f), if the 
impaired hearing is only service connected in one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  As a 
result, the veteran has level I hearing for the right ear and 
level I hearing for the left ear.  Under 38 C.F.R. § 4.85, 
Table VII, such findings correspond to Diagnostic Code 6100, 
warranting a zero percent rating.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for left ear hearing loss must 
be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  

ORDER

Entitlement to a rating in excess of 10 percent for patello-
femoral degenerative arthritis of the right knee is denied.

Entitlement to a separate 10 percent rating for slight 
instability of the right knee is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to a rating in excess of 10 percent for patello-
femoral degenerative arthritis of the left knee is denied.  

Entitlement to a compensable rating for left ear hearing loss 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



